               Case 1:20-po-00154-SAB Document 6 Filed 09/09/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 1:20-po-00154-SAB
11                           Plaintiff,
                                                        MOTION AND ORDER FOR DISMISSAL
12   v.                                                 WITHOUT PREJUDICE
13   JESSE MENDEZ,
14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19 Rules of Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice, and
                                                 th
20 moves to vacate the trial date of September 25 , 2020 at 10:30am.

21
     DATED: September 9, 2020                             Respectfully submitted,
22
                                                          McGREGOR W. SCOTT
23                                                        United States Attorney

24                                                By:     /s/ Philip N. Tankovich__
                                                          PHILIP N. TANKOVICH
25                                                        Special Assistant U.S. Attorney

26

27

28
                                                         1
29                                                                                          U.S. v. Mendez
                                                                              Case No. 1:20-po-00154-SAB
30
                Case 1:20-po-00154-SAB Document 6 Filed 09/09/20 Page 2 of 2



 1
                                                   ORDER
 2

 3            IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice
 4 and the trial date of September 25, 2020 at 10:30am is vacated.

 5

 6 IT IS SO ORDERED.

 7
     Dated:     September 9, 2020
 8                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        2
29                                                                                         U.S. v. Mendez
                                                                             Case No. 1:20-po-00154-SAB
30
